UNTIED STATES DistRIctT GoueT
Southern MSRICT oF TEXAS uit! Bate Sa
CorPus ChRtstr AtVTsony

4

MAY 3 6 2020

Boseare . Wk en arm te | David J. Bradley, Clerk of Court
v3 Plain tt Cua Aexfon WIT cu-18

CorQECTION AL MANAGED MoTLoN Tb INTERVENE

Nemeth CALE Commit TEE For
LOTMA Of 2020

 

NePondonts

 

(MoTTON ‘To INTERVENE

 

Now Comes ames Qeat saek CAWA) SKY BLUE Pn AUPPoRT of

Moon Lo Inkecuene. Trienenor les thes motion +o inferuenw as CL
Percy Platt, OS avthoriuecl hy Fecenal Rule of Csuil froeeclon. ad,

(A}LuTeodvettow

Qn) Plant ‘s Bbbie D. Haverlom? CAKB) Bahby . Delanclents Cure. Lh
—Qoro UTMB tealth Caw. Lommfbee fer TOC CorrecHona | PSS0n3
Tne cuenotsS Neime is Dames Seat uly) ms SKT Blue |

2d PlanthP Quek Ye Nelendlents Cor Uolatfon of EGucl Reaht Rotection,
Sex StecatvP ine, Viserimfnatfon ,

 

 

 

 

 

 

 
(3) ARGLEMENT

(2.0 Inter enor has a cfeht 40 fnteuenosn thes laws onche a Cod

Order ot Mastretrake Dodee Hampton af the Undtecl States DSkePet
Cou(t Orcher 2el\Vsne loach Snes wn (50° | AcKon Q:t?-cV-l?

Also Fel. Rs Ctu. Pro. AY Cedi Anis Stele, He Snlevenow. hes te

un Con ACLS onal Coal Yo Cakecuema lweruse. the ape ls ant cletmn

and Garon haw AAveKonN ot lau anc every Vem Lack Sn-common -
WE Ywowary Present CSutl achon

 

 

AD Under Wovd \. Alaloame fyerr, a Corr. 176 F3d 1336, 1340 (ilthCid)

TLankeruener Ws a AGreck Inbresk Sn nts lawl 1 cant Heat § Mntesk 15
Q nekant vel, ane Prowerecl Oncler Nenu.

WD (Wy Gabeest 15 Some Si ann’ bt cart Loeekiment doy Oe Some stant car
click to Gllevioke Gr Coxe MY SY¥molons of GENDER DYSPHORTA

lo On my Case Nes loeen muldSele Sb it ? de eteme+s.08 Proven by
aenes, BN ACMS, Nec, enc) Shite. Alec my PSTD, Ghel hous lit h

Manic Wellezeion due bo No treatment charher (L he None Muas fue or
2yreiccl .

DM We commibe-2s Poltey Stakes Lil Get Ps rther th eraP4 02 neeclect
R005 Woe. wa Ynetr Palos seardless ¢ the adver of the ahenelfne
Physicians lL PyAVabeats : The PsroPer treubmne nt refer onceck ‘to fn pol fey

are PrOLen tho allen? ake. os Core aad Sym Ptons . This leaues } hn
ambos treatment to%%e ks Cont nuelly Contemolere suscie. t Or
Vac ot reltee View Ot centPicent treatment .

a) Tntecurnors motion 1S Clo Bs Sidtion G&L locrnect t tle cruel

Cckton on Sundaes Mav ad, Qos and coc) not have ‘Know
Adak Wis Case. owc\ lor imter2ar.

at

 

 

 

 

 
 

re

Your anor This Case hes Not heen Polen encd or acluertisec ' arconed
Vo Oats L wes Mache ALIA of f \yy e. Transexual Luoman Nnamecs
Celene, There os seen No ff coal acluesteement or nobter Wuen of
ais Guth ackfon . Cate to lane lita iv Fad 993,32 C2Anc ef)

AMierULnats Moitfon 1s Yfmoly . The auf only Prow“Eess +o He State
auc hko Comenwer,

Pilar

oor Wonor. TL aele no Courk bo Gant \vor Mobion +O fntervene es Ce
Pacdy Plank tp ,

 

Qe Pray s Mw Thlervenor,
SeomeshQe ek s3iee2 Cates SAY Blue

| /

 

 

 

ard
